DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, 13-19, 22-24, 29-31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (DE 10 2009 031 649 A1) in view of Hessel (WO 2020/099620 A1) and Hinckley et al. (US 2001/0011995).
Regarding Claims 1 and 35, Lee discloses a shift device, comprising: 
At least a first (11, 21, 31, 41) and a second (12, 22, 32, 42) series of touch sensors (see [0014] of the translation, disclosing touch sensitive surfaces).
An operating mode element, the operating mode element comprising circuitry (the Examiner notes that in a touch sensitive shift device as disclosed a microcontroller would be necessarily present for the shift device to operate as intended, this is also addressed below in the Hessel reference).
The first series comprising at least three first series touch sensors (11, 21, 31, 41), the first series touch sensors arranged in a first pattern that extends in a first direction (see Fig. 1, showing a first direction in an up/down direction as the figure is oriented). 
The second series comprising at least three second series touch sensors (12, 22, 32, 42), the second series touch sensors arranged in a second pattern that extends in the first direction (see Fig. 1), the second pattern extending substantially parallel to the first pattern (see Fig. 1). 
The first pattern and the second pattern aligned to provide a plurality of touch sensor pairs (see Fig. 1, showing for example pairs 11/12, 21/22, 31/32, and 41/42).
Each touch sensor pair comprising a first series touch sensor and a second series touch sensor (see Fig. 1; see also [0025] of the translation).
For each touch sensor pair, the first series touch sensor and the second series touch sensor are aligned in a second direction (see Fig. 1, showing a second direction that is left/right as the figure is oriented), the second direction substantially perpendicular to the first direction (see Fig. 1).

The operating mode element configured to change from one of the plurality of operating modes to a different one of the plurality of operating modes (see [0026] and [0027] of the translation, disclosing that touch sensors are uses to change to a specific gear selection, and accordingly the operating modes would be these gear selections), and to emit a shift signal indicating the operating mode to which the operating mode element has changed (the Examiner notes that for the shift device to operate as intended the touch sensor inputs would have to also have a signal output in the form of a shift signal output for the vehicle to change gears), only upon occurrence of a sequence of actions consisting of: 
A shift initiation action consisting of each touch sensor in a shift initiation touch sensor pair simultaneously sensing a touch (see [0011] of the translation), said shift initiation touch sensor pair being one of said plurality of touch sensor pairs (see [0027] of the translation) and corresponding to a current operating mode (see [0027] of the translation, disclosing for example starting in the current gear of P and swiping through to the desired gear of D), said current operating mode being one of said plurality of operating modes and being the operating mode in which the operating mode element is at the time of the shift initiation action (see [0026] and [0027] of the translation, disclosing that P is one of the operating modes and is associated with Park, that that for this example the operate selects on the touch sensor the gear that is currently selected which is the Park gear).
Then at least a first operating mode change action (see [0027] of the translation), said first operating mode change action consisting of: 

Said shift-to sensor pair being one of said plurality of touch sensor pairs and being “adjacent to” (for claim 1) or “different from” (for claim 35) a current mode touch sensor pair (see Fig. 1, showing the sensor pairs would be adjacent pairs and accordingly would also be different pairs). 
Said current mode touch sensor pair being one of said plurality of touch sensor pairs (see Fig. 1) and corresponding to an operating mode in which the operating mode element is at the time of the operating mode change action (see [0026] and [0027] of the translation, disclosing that to shift between P and D that a sliding movement is required, this means that sequential touching of touch sensor pairs is required, which would mean that a selection signal for both R and N would be sent to the microprocessor, and accordingly, the current mode touch sensor pair would correspond to the operating mode that the operating mode element is at the time of the operating mode change action).
Lee does not explicitly disclose “an operating mode element” (i.e. a circuit board), and while as stated above, a circuit board would be required for the shift device to operate as intended. In the interest of compact prosecution, the Examiner notes that Hessel, which is similarly directed to touch sensor shift device, teaches a control device in the form of an integrated circuit or microcontroller that takes the touch sensor signal in as an input and then outputs control signals (i.e. shift signals) (see [0030] of the translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device disclosed in Lee with the operating mode element in the form of a microcontroller as taught in Hessel to allow for the shift device to operate as intended by providing a means through which a signal input from the touch sensors can be converted into a shift signal output for changing gears in the vehicle.
Combination does not explicitly suggest that a touch activating two adjacent touch sensor pairs has to be within a maximum duration time interval. However, Hinckley, which is directed to touch sensitive input devices, teaches the use of a “time out” function to prevent against accidental selection due to an accidental brushing of the touch sensor. This requires that the touch has to be within a certain time frame otherwise no selection is made (see [0154]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that requiring sequential selection between two adjacent touch sensor pairs within a defined time-out period, and consequently providing a “maximum duration time interval”, would be essential to providing safe and accurate shifting of the vehicle, by preventing a short unintentional brushing of a touch sensor pair from causing a shift change that could present an unsafe driving even (e.g. accidentally shifting the vehicle into reverse from park).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device suggested by the Combination with a maximum duration time interval between sequential touch sensor pair activations as taught in Hinckley to prevent accidental shift changes due to an accidental brushing of one of the touch sensor pairs.
The resulting Combination would necessarily meeting the recited claim language “each touch sensor in a shift-to sensor pair simultaneously sensing a touch within a maximum duration time interval since said shift initiation action or a most recent previous operating mode change action” since a sequential touch of adjusting touch sensor pairs outside of the maximum duration time interval would be treated as an accidental brushing of the touch sensor, and for the sake of safety would not result in a gear shift command. 
Regarding Claim 2, Lee further discloses a shift device as recited in claim 1, wherein: 
The device further comprises a sensor housing (3).

Each of the touch sensors comprises a respective touch sensor contact (see Fig. 1, showing the outer surface of the touch sensor, which serves as the touch sensor contact). 
The touch sensor contacts of the first series of touch sensors and the first recessed region together define a first recess (see Fig. 1). 
The touch sensor contacts of the second series of touch sensors and the second recessed region together define a second recess (see Fig. 1).
	Regarding Claims 3 and 24, Lee further disclose a shift device as recited in claims 2 and 23 respectively, wherein: 
An axis of the first recess is substantially parallel to the first direction (see Fig. 1). 
An axis of the second recess is substantially parallel to the first direction (see Fig. 1).
Regarding Claim 4, Lee further discloses a shift device as recited in claim 2, wherein the plurality of touch sensor pairs comprises at least a first touch sensor pair (11, 12), a second touch sensor pair (21, 22) that is adjacent to the first touch sensor pair (see Fig. 1), a third touch sensor pair (31, 32) that is adjacent to the second touch sensor pair (see Fig. 1), and a fourth touch sensor pair (41, 42) that is adjacent to the third touch sensor pair (see Fig. 1). 
A first portion of the first recess is in a first region, the first region is defined by first (see Fig. 1, showing a first plane that is perpendicular to the first direction and is located at the top of the touch sensor 11) and second (see Fig. 1, showing a second plane that is perpendicular to the first direction and is located at the interface between touch sensors 11 and 21) planes that (i) are perpendicular to the first 
A second portion of the first recess is in a second region, the second region is defined by the second plane and a third plane (see Fig. 1, showing a third plane perpendicular to the first direction and below the touch sensor 41), the third plane (iii) is perpendicular to the first direction, and (iv) is located such that the second, third and fourth touch sensor pairs are in the second region and no other touch sensor pair is in the second region (see Fig. 1).
A contour of the first recess in the first portion differs from a contour of the first recess in the second portion (see Fig. 1, for example showing as the figure is oriented, that the “left/right” contour in the first portion is different than the “up/down” contour of the second portion).
Regarding Claim 11, Lee does not disclose a protrusion between the first series and the second series for the shift device as recited in claim 1.
However, Hessel teaches that the first and second series of touch sensors can be formed in two separate spaced apart recesses (see Fig. 4; see also [0008] and [0043] of the translation).
Wherein the device further comprises a protruding region, the protruding region between the first series and the second series (see Fig. 4, the Examiner notes that since each series is a separate and spaced apart recessed track, that this would create a protruded raised area between the two series).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that separating the two series of touch sensors with a protrusion would aid a vehicle operating in properly positioning their fingers such that one finger is located in each recessed track making up the series of touch sensors, since a clear delineating line is created. Further, this would provide improved safety, since it increases the likelihood that an attempted shift change by the operator will be successful (as compared to a single recessed area with the two series, where an operator may accidently place both fingers on only one of the two series of touch sensors).
Lee with two separate recessed tracks for the first and second series of touch sensors separated by a protrusion as taught in Hessel by providing a physical indicator for an operator that their two fingers are accurately positioned for causing a gear shift.
Regarding Claim 13, the Combination further suggests a shift device as recited in claim 11, wherein the protruding region extends at least substantially along the entire distance of a region between the first series and the second series, such that any plane that passes through any portion of the first series and any portion of the second series also passes through the protruding region (the Examiner notes that since the first and second series of touch sensors are in separate recessed tracks that are spaced from one another, the protrusion would extend fully between the two, and accordingly the claim language is met).
Regarding Claim 14, Lee further discloses a shift device as recited in claim 1, wherein the first series of touch sensors and the second series of touch sensors together comprise all of the touch sensors in the device (see Fig. 1, showing no additional touch sensors).
	Regarding Claim 15, Lee further discloses a shift device as recited in claim 1, wherein the plurality of operating modes correspond to transmission modes of a motor vehicle (see [0026] of the translation, disclosing parking, reverse, neutral position, and driving gears).
	Regarding Claim 16, Lee further discloses a shift device as recited in claim 1, wherein the plurality of touch sensor pairs comprises at least a first touch sensor pair (11, 12), a second touch sensor pair (21, 22) that is adjacent to the first touch sensor pair (see Fig. 1), a third touch sensor pair (31, 32) that is adjacent to the second touch sensor pair (see Fig. 1), and a fourth touch sensor pair (41, 42) that is adjacent to the third touch sensor pair (see Fig. 1). 

The first touch sensor pair corresponds to said park mode (see Fig. 1; see also [0026] of the translation).
The second touch sensor pair corresponds to said reverse mode (see Fig. 1; see also [0026] of the translation).
The third touch sensor pair corresponds to said neutral mode (see Fig. 1; see also [0026] of the translation).
The fourth touch sensor pair corresponds to said drive mode (see Fig. 1; see also [0026] of the translation).
Regarding Claims 17 and 29, Lee further discloses a shift device as recited in claims 1 and 23 respectively, wherein: 
The plurality of touch sensor pairs comprises at least a first touch sensor pair (11, 12), a second touch sensor pair (21, 22) that is adjacent to the first touch sensor pair (see Fig. 1), a third touch sensor pair (31, 32) that is adjacent to the second touch sensor pair (see Fig. 1), and a fourth touch sensor pair (41, 42) that is adjacent to the third touch sensor pair (see Fig. 1).
The first touch sensor pair comprises a first series first touch sensor and a second series first touch sensor (see Fig. 1).
The second touch sensor pair comprises a first series second touch sensor and a second series second touch sensor (see Fig. 1).
The third touch sensor pair comprises a first series third touch sensor and a second series third touch sensor (see Fig. 1).
The fourth touch sensor pair comprises a first series fourth touch sensor and a second series fourth touch sensor (see Fig. 1).
Lee does not disclose surface irregularities between the touch sensors pairs. However, Hessel teaches providing surface irregularities (160) in the form of “haptically perceptible textures” between touch sensors (see Fig. 1; see also [0012] and [0027] of the translation).
Accordingly, the device further comprises: a first surface irregularity (160) between the first series first touch sensor (310) and the first series second touch sensor (311) (see Figs. 1 and 3a), a second surface irregularity (160) between the first series second touch sensor (311) and the first series third touch sensor (312) (see Figs. 1 and 3a), a third surface irregularity (160) between the first series third touch sensor (312) and the first series fourth touch sensor (313) (see Figs. 1 and 3a), a fourth surface irregularity between the second series first touch sensor (320) and the second series second touch sensor (321) (see Fig. 1 and 3a), a fifth surface irregularity (160) between the second series second touch sensor (321) and the second series third touch sensor (322) (see Figs. 1 and 3a), and a sixth surface irregularity (16) between the second series third touch sensor (322) and the second series fourth touch sensor (323).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device disclosed in Lee with the surface irregularities between touch sensors as taught in Hessel to increase the ease of use for a user of the shift device and to therefore increase input security (see Hessel [0012] of the translation).
	Regarding Claims 18 and 30, the Combination further suggests a shift device as recited in claim 17 and 29 respectively, wherein each of the first, second, third, fourth, fifth and sixth surface irregularities is a raised portion or a recessed portion (see [0012] and [0027] of the translation, disclosing a “haptically perceptible texture”, and accordingly a texture would require raised and/or recessed portions, see Merriam-Webster’s definition of texture: the visual or tactile surface characteristics and appearance of something, such as the texture of an oil painting).
Regarding Claims 19 and 31, Lee further discloses a shift device as recited in claims 1 and 23 respectively, wherein: the device further comprises an element for providing feedback such as “optical or acoustic activation confirmation”, but not vibration based.
	However, Hessel teaches providing a “haptically perceptible confirmation signal” using one or more vibration elements (see [0029] of the translation, teaching a “vibration motor or a force feedback actuator), the device is configured to cause at least one of the one or more vibration elements to vibrate upon occurrence of a sequence of actions consisting of a shift initiation action and then at least a first operating mode change action (see [0029] of the translation).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the shift device with a vibration element would provide an improved indicator to an operator that the touch sensors have been activated, since the vibration would provide haptic feedback that doesn’t require the driver to visually verify that the touch sensor has been pressed (potentially acting as a visual distraction resulting in unsafe driving conditions) and would provide a perceivable confirmation even if the vehicle is being operated in an area with loud background noises (e.g. in congested city traffic or an area with nearby construction).
	Accordingly, it would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device disclosed in Lee with a vibration element to provide haptic feedback to the vehicle operator as taught in Hessel to improve vehicle safety by providing a confirmation to the driving that a touch sensory has been activated without distracting the driver visually and allowing for better recognition in loud environments.
	Regarding Claims 22, 34 and 36, the Combination further suggests an article of equipment (see Lee [0001] of the translation disclosing a motor vehicle) comprising: a shift device as recited in claims 1, 23, and 35 respectively, and a system that has a plurality of system modes (see Lee [0026] of the translation, disclosing park, reverse, neutral, and driving gears; see also [0013] of the translation 
	Regarding Claim 23, Lee discloses a shift device, comprising: 
A first (11, 21, 31, 41) and a second (12, 22, 32, 42) series of touch sensors (see [0014] of the translation).
An operating mode element, the operating mode element comprising circuitry (the Examiner notes that in a touch sensitive shift device as disclosed a microcontroller would be necessarily present for the shift device to operate as intended, this is also addressed below in the Hessel reference).
A sensor housing (3). 
The first series comprising at least a first series first touch sensor (11), a first series second touch sensor (21), a first series third touch sensor (31), and a first series fourth touch sensor (41), the touch sensors in the first series arranged in a first pattern that extends in a first direction (see Fig. 1, showing a first direction in an up/down direction as the figure is oriented).
The second series comprising at least a second series first touch sensor (12), a second series second touch sensor (22), a second series third touch sensor (32), and a second series fourth touch sensor (42), the touch sensors in the second series arranged in a second pattern that extends in the first direction (see Fig. 1), the second pattern extending substantially parallel to the first pattern (see Fig. 1).
The first pattern and the second pattern aligned to provide a plurality of touch sensor pairs (see Fig. 1, showing for example pairs 11/12, 21/22, 31/32, and 41/42).

The plurality of touch sensor pairs comprises at least a first touch sensor pair (11, 12), a second touch sensor pair (21, 22) that is adjacent to the first touch sensor pair (see Fig. 1), a third touch sensor pair (31, 32) that is adjacent to the second touch sensor pair (see Fig. 1), and a fourth touch sensor pair (41, 42) that is adjacent to the third touch sensor pair (see Fig. 1).
The first touch sensor pair comprises the first series first touch sensor and the second series first touch sensor (see Fig. 1).
The second touch sensor pair comprises the first series second touch sensor and the second series second touch sensor (see Fig. 1).
The third touch sensor pair comprises the first series third touch sensor and the second series third touch sensor (see Fig. 1).
The fourth touch sensor pair comprises the first series fourth touch sensor and the second series fourth touch sensor (see Fig. 1).
For each touch sensor pair, the touch sensor of the first series and the touch sensor of the second series are aligned in a second direction (see Fig. 1, showing a second direction that is left/right as the figure is oriented), the second direction substantially perpendicular to the first direction (see Fig. 1), the second direction substantially perpendicular to the first direction (see Fig. 1)
Each touch sensor pair corresponding to a respective one of a plurality of operating modes of a motor vehicle(see Fig. 1, showing indicators for gears P, R, N, and D, with each gear being associated with a pair of touch sensors; see also [0001] and [0013] of the translation), said operating modes comprising a park mode (see [0026] of the translation), a reverse mode (see [0026] of the translation), a neutral mode (see [0026] of the translation), and a drive mode (see [0026] of the translation).
The first touch sensor pair corresponding to said park mode (see Fig. 1).

The third touch sensor pair corresponding to said neutral mode (see Fig. 1).
The fourth touch sensor pair corresponding to said drive mode (see Fig. 1).
The operating mode element configured to change from one of the plurality of operating modes to a different one of the plurality of operating modes (see [0026] and [0027] of the translation, disclosing that touch sensors are uses to change to a specific gear selection, and accordingly the operating modes would be these gear selections), and to emit a shift signal indicating the operating mode to which the operating mode element has changed (the Examiner notes that for the shift device to operate as intended the touch sensor inputs would have to also have a signal output in the form of a shift signal output for the vehicle to change gears), only upon occurrence of a sequence of actions consisting of: 
A shift initiation action consisting of each touch sensor in a shift initiation touch sensor pair simultaneously sensing a touch (see [0011] of the translation), said shift initiation touch sensor pair being one of said plurality of touch sensor pairs (see [0027] of the translation) and corresponding to a current operating mode (see [0027] of the translation, disclosing for example starting in the current gear of P and swiping through to the desired gear of D), said current operating mode being one of said operating modes and being an operating mode in which the operating mode element is at the time of the shift initiation action (see [0026] and [0027] of the translation, disclosing that P is one of the operating modes and is associated with Park, that that for this example the operate selects on the touch sensor the gear that is currently selected which is the Park gear).
Then at least a first operating mode change action (see [0027] of the translation), each said operating mode change action consisting of: 

Said shift-to sensor pair being one of said plurality of touch sensor pairs and being adjacent to a current mode touch sensor pair (see Fig. 1). 
Said current mode touch sensor pair being one of said plurality of touch sensor pairs (see Fig. 1) and corresponding to an operating mode in which the operating mode element is at the time of the operating mode change action (see [0026] and [0027] of the translation, disclosing that to shift between P and D that a sliding movement is required, this means that sequential touching of touch sensor pairs is required, which would mean that a selection signal for both R and N would be sent to the microprocessor, and accordingly, the current mode touch sensor pair would correspond to the operating mode that the operating mode element is at the time of the operating mode change action).
The sensor housing comprises at least a first recessed region and a second recessed region (see Fig. 1, showing a recessed area 2, that is subdivided into a first recessed region and a second recessed region by element 5, with the first recessed region being to the left of element 5 and the second recessed region being to the right of element 5 as the figure is oriented).
Each of the touch sensors comprises a respective touch sensor contact (see Fig. 1, showing the outer surface of the touch sensor, which serves as the touch sensor contact). 
The touch sensor contacts of the first series of touch sensors and the first recessed region together define a first recess (see Fig. 1). 
The touch sensor contacts of the second series of touch sensors and the second recessed region together define a second recess (see Fig. 1).
Lee does not explicitly disclose “an operating mode element” (i.e. a circuit board), and while as stated above, a circuit board would be required for the shift device to operate as intended. In the Hessel, which is similarly directed to touch sensor shift device, teaches a control device in the form of an integrated circuit or microcontroller that takes the touch sensor signal in as an input and then outputs control signals (i.e. shift signals) (see [0030] of the translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device disclosed in Lee with the operating mode element in the form of a microcontroller as taught in Hessel to allow for the shift device to operate as intended by providing a means through which a signal input from the touch sensors can be converted into a shift signal output for changing gears in the vehicle.
The resulting Combination does not explicitly suggest that a touch activating two adjacent touch sensor pairs has to be within a maximum duration time interval. However, Hinckley, which is directed to touch sensitive input devices, teaches the use of a “time out” function to prevent against accidental selection due to an accidental brushing of the touch sensor. This requires that the touch has to be within a certain time frame otherwise no selection is made (see [0154]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that requiring sequential selection between two adjacent touch sensor pairs within a defined time-out period, and consequently providing a “maximum duration time interval”, would be essential to providing safe and accurate shifting of the vehicle, by preventing a short unintentional brushing of a touch sensor pair from causing a shift change that could present an unsafe driving even (e.g. accidentally shifting the vehicle into reverse from park).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device suggested by the Combination with a maximum duration time interval between sequential touch sensor pair activations as taught in Hinckley to prevent accidental shift changes due to an accidental brushing of one of the touch sensor pairs.
The resulting Combination would necessarily meeting the recited claim language “each touch sensor in a shift-to sensor pair simultaneously sensing a touch within a maximum duration time interval since said shift initiation action or a most recent previous operating mode change action” since a sequential touch of adjusting touch sensor pairs outside of the maximum duration time interval would be treated as an accidental brushing of the touch sensor, and for the sake of safety would not result in a gear shift command. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (DE 10 2009 031 649 A1) in view of Hessel (WO 2020/099620 A1), Hinckley et al. (US 2001/0011995) and Yamazaki (US 2014/0202046).
Regarding Claim 12, the Combination does not suggest the location for the indicia being between each touch sensor in each touch sensor pair for the shift device recited in claim 12. 
However, Yamazaki, which is directed to markings on a shift device, teaches a shift device having two recessed portions (see Fig. 2), where the indicia for the shift position can be located between the two recessed portions.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that located the indicia between the two recessed tracks of the shift device would provide numerous benefits, including reducing the overall width of the shift device, since the indicia would be placed on the existing protruding region, and therefore would not require additional housing space to the right or left of the recessed portions to place the indicia. Further, by placing the indicia between the two recessed portions, the same shift device could be installed into both right hand drive and left hand drive vehicles without having to use different housing or housing covers 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device suggested by the Combination with the indicia for the shift position being located between the two recessed portions as taught in Yamazaki.
The resulting Combination would necessarily result in: wherein the protruding region comprises respective indicia between the respective touch sensors of each touch sensor pair, since the indicia is located between the two recessed portions, and the touch sensors of a touch sensor pair are each located in adjacent recesses separated by the protruding region.

Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (DE 10 2009 031 649 A1) in view of Hessel (WO 2020/099620 A1), Hinckley et al. (US 2001/0011995) and Kreinest et al. (US 2020/0271218).
Regarding Claims 20 and 32, the Combination does not suggest the exact location of the vibration elements of the shift device as recited in claim 19 and claim 32 respectively.
However, Kreinest, which is directed to haptic feedback touch sensors in shift devices (see Abstract) teaches a vibration of the touch sensor (see [0032]). Accordingly, the selection of the touch sensor can be felt at the touch sensor.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that vibration at the touch sensor would provide the most accurate feedback to the operator of the vehicle, by vibrating the element that is being activated, as opposed to vibrating an unrelated component, such as a vehicle seat, which could lead to confusion or distraction of the driver.
the Combination with the vibration being felt directly at the touch sensor as taught in Kreinest to provide accurate and readily recognizable feedback to the operator.
The resulting Combination would necessarily results in: said vibration of the at least one of the one or more vibration elements can be felt at said pair of touch sensors (see Kreinest [0032])adjacent to the pair of touch sensors that were touched in the initiation sensor-pair activation (see Hessel [0029] of the translation).

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
Page 21 Line 30 – Page 22 Line 2: Applicant argues that Hinckley “is not based on a time interval between touches sensed by different sensors, let alone a timer interval between simultaneous touches on a first pair of sensors and simultaneous touches on a different pair of sensors” and that modifying Lee to have the time-out function in Hinkley “would result in touches being disregarded if the touches do not last at least a particular duration” and “would not result in detection of a time interval between touches of different sensors, nor would it result in suppressing anything based on such an interval.” This is not persuasive. Lee requires that to change to a different gear range that the two touch sensors associated with the gear must be touched at the same time (see Lee [0027] of the translation). Hinckley teaches that it is desirable to in touch sensitive input devices to have a “time out” function to prevent accidental selection due to an accidental brushing on the touch sensor. Further, Hinckley is not concerned with just a minimum duration, but rather against inadvertent presses in general including “if the user briefly touches the button, briefly touches the button before activating, or accidentally brushes 
One having ordinary skill in the art would readily appreciate that inadvertent presses in Lee would occur in two scenarios, the first would be if only one of the two touch sensors associated with a specific gear ranged is touched, and the second would be if during the sliding movement to select a new gear range does not occur during a specified time range. Both of these could result during an accidental brushing using adjacent touch sensors. For example, if the shift device were mounting near another object such as a button for air conditioning, the radio, or even the cup holder, an operator could accidently brush against touch sensors 11 and 12, associated with park, and then a few seconds or minutes later accidently brush against touch sensors 21 and 22. Without a similar “time out” feature, the vehicle would shift into reverse from park, potentially creating a dangerous situation. Further, without a “time out” feature if the vehicle operator is in Park and touches the Park button in anticipation of shifting the car into a different gear range but changes their mind before swiping to a new gear range (i.e. the operator is now intending to leave the vehicle in Park), and accidentally brushes the Reserve buttons five minutes later would allow the vehicle to unintentionally shift into Reverse, despite the significant passage of time. The use and appreciation of a “time out” functions would be well within the scope of skill of one having ordinary skill in the art, such as a software and/or automotive engineer, since both “time out” functions are coming on coding and safety systems to prevent accidental shifting are both within the scope of their skillsets.
Page 22 Lines 17-26; Page 24 Lines 20-29: Applicant argues that neither Lee nor Hinckley “discloses or suggests configuring a device so that an action can occur only if sensors sense touches within a maximum duration time interval” and that accordingly, that the Office’s position that a person having ordinary skill in the art would have appreciated that requiring sequential selection between two different touches sensor pairs within a defined time interval presold would be essential to providing safe This is not persuasive. Similarly, as set forth in the response to the first argument, Lee already requires that both buttons associated with a gear range have to be pressed at the same time to be activated (see Lee [0027] of the translation), and that sequential sliding between the currently selected gear and the desired gear change can also be required to prevent against an unintentionally switching (see Lee [0019]). Accordingly, the only element not disclosed in Lee is the “time out” function. However, as set forth above in the rejection of Claim 1 under 35 U.S.C. 103, the feature is clearly set forth in Hinckley (see Hinckley [0158]). The use and appreciation of a “time out” functions would be well within the scope of skill of one having ordinary skill in the art, such as a software and/or automotive engineer, since both “time out” functions are coming on coding and safety systems to prevent accidental shifting are both within the scope of their skillsets. 
Page 22 Lines 27-32: Applicant disagrees with the Office’s assertion that a person of ordinary skill in the art would have readily appreciated that requiring sequential touch of adjacent touch sensor pairs outside of the maximum duration time interval would not be treated as an accidental brushing of the touch sensor, and argues that “[n]othing in the individual references, nor in any combination therefor, disclosure or suggests limiting a time interval between (i) touches being sensed on two sensors and (ii) touches being sensed on two other sensors.” This is not persuasive. As set forth above in the first and second arguments, Lee already requires that both buttons associated with a gear range have to be pressed at the same time to be activated (see Lee [0027] of the translation), and that sequential sliding between the currently selected gear and the desired gear change can also be required to prevent against an unintentionally switching (see Lee [0019]). Accordingly, the only element not disclosed in Lee is the “time out” function. However, as set forth above in the rejection of Claim 1 under 35 U.S.C. 103, the feature is clearly set forth in Hinckley (see Hinckley [0158]). The use and appreciation of a “time out” functions would be well within the scope of skill of one having ordinary skill in the art, such as a . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658